Citation Nr: 1018714	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for carcinoma of the bladder, claimed as 
due to exposure to ionizing radiation, has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for bleeding from the penis, rectum, and 
nose, claimed as due to exposure to ionizing radiation, has 
been received.

3.  Whether new and material evidence to reopen a claim for a 
prostate disability, claimed as due to exposure to ionizing 
radiation, has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for a right eye disability, claimed as due 
to exposure to ionizing radiation, has been received.

5.  Whether new and material evidence to reopen a claim for 
service connection for a gastrointestinal disability, claimed 
as due to exposure to ionizing radiation, has been received.

6.  Entitlement to service connection for a skin disability, 
claimed as due to exposure to ionizing radiation.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1947 
to August 1951.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 2002, February 2003, and July 2006 rating 
decisions by the RO. 

In an October 2002 rating decision, the RO, inter alia, 
denied service connection for pituitary microadenoma and for 
residuals of radiation exposure (claimed as dizzy spells, 
memory loss and nausea).  In that decision, the RO also 
declined to reopen claims for service connection for skin 
rash.  In a February 2003 rating decision, the RO confirmed 
its earlier denials for service connection for pituitary 
microadenoma and for residuals of radiation exposure, and 
also declined to reopen claims for skin rash, for a right eye 
disability, for a gastrointestinal disability, for a prostate 
disability, for bleeding from the penis, rectum, and nose, 
and for carcinoma of the bladder.  The Veteran filed a notice 
of disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in March 2004.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.

In a July 2006 rating decision, the RO, inter alia, denied 
service connection for PTSD.  

In August 2007, the appellant testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing has been associated with the 
claims file.  

In February 2008, the Board denied service connection for 
pituitary microadenoma and for dizzy spells, memory loss, and 
nausea; at that time, the Board also remanded the remaining 
on appeal to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claims (as reflected in an August 2009 
supplemental SOC (SSOC)), and returned the matters to the 
Board for further appellate consideration.  

Also in February 2008, the Board construed a September 2006 
statement from the Veteran as an NOD with the denial of 
service connection for PTSD, and remanded the claim to the 
RO, via the AMC, for issuance of a SOC.  The AMC issued an 
SOC in August 2009, but sent it to the Veteran's former 
address.  The Veteran failed to file a timely substantive 
appeal.  In a March 2010 Informal Hearing Presentation, the 
Veteran's representative argues that the Veteran did not 
receive the SOC and that another SOC should be issued and 
sent to the Veteran's current address.

Although the RO and Board previously framed the issue 
involving skin disability as a claim to reopen a previously 
denied claim for service connection, a review of the record 
reflects that this claim should be adjudicated on a de novo 
basis.  The Veteran's original claim for service connection 
for a skin disability was denied by the RO in July 2000.  The 
Veterans Claims Assistance Act of 2000 (VCAA) provides that a 
claim that was denied as not well-grounded between July 14, 
1999, and November 9, 2000, such as this claim, can be 
readjudicated pursuant to the provisions of the new law as if 
the prior denial had not been made.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  In 
other words, the Veteran is entitled to have the claim 
adjudicated on the merits, without his being required to 
first submit new and material evidence.  A claim may not be 
readjudicated under these provisions, however, unless a 
request was filed by the claimant (or motion made by the 
Secretary) within two years of enactment of the VCAA in 
November 2000.  In this case, the Veteran filed such a 
request in November 2001.  Hence, the claim should be 
readjudicated on the merits and the Board has recharacterized 
the issue to reflect this (issue number 6 on the title page).  

In April 2010, the undersigned Veteran's Law Judge granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

The Board's decision on the petitions to reopen claims for 
service connection for carcinoma of the bladder, for bleeding 
from the penis, rectum, and nose, for prostate disability, 
and for right eye disability, is set forth below.  The 
petition to reopen the claim for service connection for 
gastrointestinal disability, as well as the claims for 
service connection for skin disability and for PTSD-for 
which the Veteran has completed the first of two actions 
required to place this matter in appellate status-are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the AMC, for additional 
development.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in June 
2009, the Veteran filed a claim for nonservice-connected 
pension benefits.  In the March 2010 Informal Hearing 
Presentation, the Veteran's representative also raised claims 
for compensation benefits, pursuant to 38 U.S.C.A. § 1151, 
for additional stomach disability due to the medication 
Cisapride; for compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151, for additional right eye disability due to cataract 
surgery; and for service connection for a left eye cataract.  
As these issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter herein decided has been accomplished.

2.  In a June 1990 decision, the Board denied the Veteran's 
claim for service connection for residuals of ionizing 
radiation, to include carcinoma of the bladder and bleeding 
from the penis, rectum, and nose.  

3.  No new evidence associated with the claims file since the 
June 1990 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate either claim for 
service connection for carcinoma of the bladder or for 
bleeding from the penis, rectum, and nose, or raises a 
reasonable possibility of substantiating either claim.

4.  In a July 2000 rating decision, the RO denied service 
connection for prostate disability and for right eye 
disability; although notified of the denial in a letter that 
same month, the Veteran did not initiate an appeal.

5.  No new evidence associated with the claims file since the 
July 2000 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for prostate disability or for right eye 
disability or raises a reasonable possibility of 
substantiating either claim.


CONCLUSIONS OF LAW

1.  The Board's June 1990 decision denying the Veteran's 
claim for service connection for residuals of ionizing 
radiation exposure, to include carcinoma of the bladder and 
bleeding from the penis, rectum, and nose, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  As evidence received since the Board's June 1990 denial 
is not new and material, the criteria for reopening the claim 
for service connection for carcinoma of the bladder as a 
residual of ionizing radiation exposure are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  As evidence received since the Board's June 1990 denial 
is not new and material, the criteria for reopening the claim 
for service connection for bleeding from the penis, rectum, 
and nose residual to ionizing radiation exposure are not are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  The July 2000 rating decision in which the RO denied 
service connection for prostate disability and right eye 
disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

5.  As evidence received since the RO's July 2000 denial is 
not new and material, the criteria for reopening the claim 
for service connection for prostate disability are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

6.  As evidence received since the RO's July 2000 denial is 
not new and material, the criteria for reopening the claim 
for service connection for right eye disability are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2008 post-rating letter notified 
the Veteran that new and material evidence was required to 
reopen the claims for service connection for carcinoma of the 
bladder, for bleeding from the penis, rectum, and nose, for 
prostate disability, and for right eye disability, and the 
reasons why each of claim had been previously denied.  The 
letter also notified him that in order to be considered new 
and material, the evidence must pertain to the reason each 
claim was previously denied, must raise a reasonable 
possibility of substantiating the claim, and could not simply 
be repetitive or cumulative of the evidence of record at the 
time of the previous denial.  The February 2008 letter also 
provided notice regarding what information and evidence was 
needed to satisfy the elements of the underlying claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also 
specifically informed him to submit any evidence in his 
possession pertinent to the claims (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect), and 
provided him with information pertaining to VA's assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection and explained 
what constitutes new and material, the above-described notice 
meets Pelegrini, Dingess/Hartman, and Kent content of notice 
requirements.

The October 2002 and February 2003 RO rating decisions 
reflect the RO's initial adjudication of the claims.  After 
issuance of the February 2008 letter, and opportunity for the 
Veteran to respond, the August 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the post-rating 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's sick call log from the U.S.S. Curtiss, VA treatment 
records, his records from the Social Security Administration 
(SSA), and various private medical records.  Also of record 
and considered in connection with the appeal are the 
transcript of the August 2007 Board hearing, and various 
written statements provided by the Veteran and by his 
representative, on his behalf.  No further RO action on any 
of these matters, prior to appellate consideration, is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease".  See 38 
C.F.R. § 3.311.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997). 

The Veteran contends that he has various disabilities related 
to exposure to ionizing radiation during his military 
service.  The evidence shows that he served on the U.S.S. 
Curtiss during Operation Sandstone, a series of three nuclear 
weapon tests conducted on Enewetak Atoll in 1948.  According 
to a June 2006 dose assessment from the Defense Threat 
Reduction Agency, the Veteran may have had some limited 
exposure to ionizing radiation. 

At the outset, the Board points out that, aside from the 
Veteran's sick call log from the U.S.S. Curtiss, his service 
treatment records (STRs) are not available.  In cases where 
records once in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  The 
Board's analysis of the Veteran's claims has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

A.  Requests to Reopen

In this case, the Veteran's claims were previously denied in 
a June 1990 Board decision and in a July 2000 RO decision.  

In the June 1990 decision, the Board denied service 
connection for residuals of ionizing radiation exposure, to 
include carcinoma of the bladder and bleeding from the penis, 
rectum, and nose.  Unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  

In the July 2000 rating decision, the RO denied service 
connection for a prostate disability and a right eye 
disability-each claimed as due to exposure to ionizing 
radiation.  The Veteran was notified of the RO's July 2000 
rating decision and his appellate rights, but did not 
initiate an appeal of the decision.  As such, the RO's July 
2000 decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claims for 
service connection in November 2002.  For petitions to reopen 
filed on and after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims for 
service connection for carcinoma of the bladder and for 
bleeding from the penis, rectum, and nose is the Board's June 
1990 decision.  The last final denial of the claims for 
service connection for a prostate disability, and for a right 
eye disability is the RO's July 2000 rating decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

1.  Carcinoma of the Bladder and Bleeding from the Penis, 
Rectum, and Nose

In a June 1990 decision, the Board denied service connection 
for residuals of ionizing radiation exposure, to include 
carcinoma of the bladder, and bleeding from the penis, 
rectum, and nose.  Notwithstanding the Veteran's assertions, 
the Board noted that these symptoms had been attributed to 
various diagnoses, including vesicle neck hypertrophy, 
chronic cystitis, chronic prostatitis, and peptic ulcer 
disease, and that the Veteran had not been diagnosed with a 
radiogenic disease.  

The evidence of record at the time of the June 1990 Board 
decision included the Veteran's sick call log from the U.S.S. 
Curtis, which is unremarkable for any treatment or complaints 
related to bleeding from the penis, rectum, or nose, or to 
carcinoma of the bladder.  Post-service, private medical 
records reflect that the Veteran was treated for blood in his 
stool in June 1971 and the impression was gastritis and 
anxiety nervosa.  In May 1973, he was treated for hematuria 
(blood in the urine) due to bleeding median bar of the 
prostate, which was obstructing the prostatic urethra.  He 
was diagnosed with benign prostate hypertrophy (BPH) and 
underwent a transurethral resection of the prostate (TURP).  
He had complaints of hematuria in November 1976; an X-ray 
showed no evidence of mass or lesion in either kidney, no 
deformity, and the urinary bladder appeared smooth and 
outlined without defects.  The Veteran was also treated for 
hematuria January 1977 and February 1989.  In 1989, a 
cystoscopy revealed bladder outlet obstruction secondary to 
BPH and he underwent another TURP.  

VA treatment records reflect that the Veteran was treated for 
hematemesis (vomiting blood) and was diagnosed with peptic 
ulcer disease in January 1982.  VA treatment records show 
that the Veteran was also treated for epigastric pain, and 
malonic stools throughout the 1980s with diagnoses of post-
bulbar ulcer, hiatal hernia, urosepsis with E. Coli bacteria, 
and peptic ulcer disease.  

In June 1990, the Board denied the Veteran's claim for 
residuals of exposure to ionizing radiation, to include 
carcinoma of the bladder and bleeding from the penis, rectum, 
and nose, because none of the evidence showed that he had a 
radiogenic disease or a disability related to exposure to 
ionizing radiation.

The evidence received since the June 1990 Board decision 
includes VA and private treatment records and SSA records.  
As regards carcinoma of the bladder, none of the evidence 
received since the June 1990 decision includes any medical 
comment, opinion, or diagnosis indicating that the Veteran 
currently has or ever has had cancer of the bladder or 
genitourinary system.  

As regards the Veteran's complaints of bleeding from the 
penis, rectum, and nose, the evidence received since the June 
1990 decision reflects continued treatment for 
gastrointestinal problems involving esophagitis, gastric 
erosions/ulcers, reflux, and hiatal hernia-sometimes 
associated with complaints of blood in the stool.  A February 
2000 ultrasound revealed a well-circumscribed benign cyst of 
the right kidney but was otherwise normal.  The cyst was also 
noted in December 2001.  A February 2002 private medical 
record from Dr. Szeto noted a 1-day history of hematuria and 
a note was made to rule out a urinary tract infection.  There 
has been no new evidence received related to the Veteran's 
complaints of bleeding from the nose.

As the above-described evidence had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  
However, this evidence is not "material" to the claims for 
service connection for carcinoma of the bladder or for 
bleeding from the penis, rectum, and nose.  As regards 
carcinoma of the bladder, the new evidence is not material 
because it does not establish that the Veteran, in fact, has 
carcinoma of the bladder or genitourinary system.  As regards 
bleeding from the penis, rectum, and nose, the new evidence 
is not material because it does not suggest that any of these 
complaints are associated with a disability related to 
service, to include any exposure to ionizing radiation 
therein.  



2.  Prostate Disability and Right Eye Disability 

In a July 2000 rating decision, the RO denied service 
connection for a prostate disability and a right eye 
disability-each claimed as due to exposure to ionizing 
radiation.  The RO denied service connection because the 
disabilities were not recognized radiogenic diseases, and 
were not shown to be incurred in, aggravated by, or otherwise 
related to military service.  

a. Prostate Disability

The evidence of record at the time of the RO's July 2000 
rating decision included the Veteran's sick call log from the 
U.S.S. Curtis, which was unremarkable for any treatment or 
complaints related to the Veteran's prostate.  As noted 
above, post-service treatment records reflect that the 
Veteran was treated for hematuria and was diagnosed with 
recurrent bladder outlet obstruction due to benign prostate 
hypertrophy.  In the July 2000 decision, the RO denied the 
claim for service connection for prostrate disability because 
the Veteran did not have a radiogenic disease or a prostate 
condition secondary to radiation exposure, nor was the 
Veteran's prostate disability shown to have been incurred in 
or aggravated by his military service.

The evidence received since the July 2000 RO rating decision 
includes VA and private treatment records and SSA records.  
The records received relating to prostate disability are 
duplicative of the evidence of record at the time of the July 
2000 RO rating decision.  As noted above, the evidence 
reflects that the Veteran was diagnosed with benign prostate 
hypertrophy and chronic prostatitis in the 1980s, but there 
is no evidence suggesting that the Veteran has a prostate 
disability related to military service, to include exposure 
to ionizing radiation therein.  Hence, this evidence is 
neither "new" nor "material."



b.  Right Eye Disability

The evidence of record at the time of the RO's July 2000 
rating decision included the Veteran's sick call log from the 
U.S.S. Curtiss, which noted that sutures were removed from 
the Veteran's eye in December 1948 (not specifying which 
eye), that he complained of burning eyes in February 1949, 
and that he had foreign matter in his eye in May 1949.  

Private medical records reflect that in February 1973, the 
Veteran's eyes were clear, he was referred for a refraction 
examination and fitted with glasses.  

The report of a May 1992 VA examination reflects that the 
Veteran had a healthy internal and external ocular 
examination with a trace posterior subcapsular cataract in 
the right eye.  In August 1999, he underwent cataract surgery 
of the right eye without complication.  

In the July 2000 RO rating decision, the RO denied the 
Veteran's claim for a right eye disability because the extra-
capsular cataract was not a recognized radiogenic disease, 
was not presumed to be secondary to radiation exposure, and 
was not incurred in or aggravated by military service.  
[Parenthetically, the Board notes that, in order to be 
considered a radiogenic disease under 38 C.F.R. § 3.311, 
posterior subcapsular cataracts must become manifest six 
months after exposure.  38  C.F.R. § 3.311(b)(5)(iii).] 

The evidence received since the July 2000 RO rating decision 
includes VA and private treatment records and SSA records.  A 
February 2001 VA treatment record reflects that the Veteran 
complained of itchy, burning eyes.  He had was not using eye 
wash or eye drops and it was noted that he had a foreign body 
sensation and believed that he had a stitch in his eye.  The 
right eye was corrected to 20/25 status posterior chamber 
intraocular lens surgery and it was noted he had dry eye 
syndrome in both eyes.  Subsequent VA records show continued 
treatment of dry eyes and note pseudophakia of the right eye 
(intraocular lens implanted in the right eye during cataract 
surgery).  A December 2001 private treatment record reflects 
that the Veteran complained of occasional visual "floaters" 
but did not have any pathological blind spots.  A June 2004 
VA treatment record reflects that the Veteran complained of 
losing bilateral vision for 20 minutes, which spontaneously 
resolved.  His visual acuity in the right eye was corrected 
to 20/20 and it was noted that he had dry eye syndrome.  No 
other abnormalities involving the right eye were noted.  A 
March 2008 VA treatment record reflects that the Veteran had 
hyperphoria of the right eye (a condition where the visual 
axis of the right eye deviates upwards when compared to the 
left), which caused difficulties when reading.  The Veteran 
was given a framed vertical prism, which he said eliminated 
distortion while reading.    

As the above-described evidence had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  
However, this evidence is not "material" to the claim for 
service connection for right eye disability because it does 
not suggest that any of the Veteran's right eye problems are 
related to service, to include any exposure to ionizing 
radiation therein.  

3.  All Requests to Reopen

In addition to the objective evidence discussed above, the 
record includes statements provided by the Veteran and by his 
representative, on his behalf; however, this evidence also 
provides no basis to reopen any of the claims at issue.  As 
laypersons not shown to have appropriate medical training and 
expertise, neither the Veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter, such as diagnosis of specific disability, 
or medical nexus between a diagnosed disability and military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Therefore, where, as here, resolution of 
the appeal turns on a medical matter that cannot be 
established by lay evidence, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
carcinoma of the bladder, for bleeding from the penis, 
rectum, and nose, for prostate disability, or for right eye 
disability are not met, and the Board's June 1990  denial, as 
well as the RO's  July 2000 denial, remain final.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen each of the finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
carcinoma of the bladder, claimed as due to exposure to 
ionizing radiation, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
bleeding from the penis, rectum, and nose, claimed as due to 
exposure to ionizing radiation, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
prostate disability, claimed as due to exposure to ionizing 
radiation, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for right 
eye disability, claimed as due to exposure to ionizing 
radiation, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on each of the remaining claims on appeal warranted.

Specifically as regards the request to reopen the claim for 
service connection for gastrointestinal disability, in the 
Veteran's March 2010 Informal Brief Presentation, his 
representative noted that the Veteran was treated for 
digestive problems at Balboa Hospital in San Diego, 
California, in the 1950s, and argued that VA should assist 
the Veteran in attempting to obtain these records.  The Board 
notes that VA has a duty to assist claimants in obtaining 
evidence not in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(1) (2009).  Hence, on remand, 
the RO should undertake appropriate action to obtain theses 
records.

Also, as regards the claim for service connection for skin 
disability, the Veteran's sick call log for the U.S.S. 
Curtiss reflects that the Veteran was treated with a fungal 
solution for a rash on his legs in January 1949.  He was also 
treated with a fungal solution for jock itch in September 
1949.  

VA treatment records reflect that the Veteran was treated for 
contact dermatitis in May 1993.  In April 1994, it was noted 
that he had a rash on his groin and chest.  Subsequent 
records show periodic treatment for dermatitis and 
folliculitis.  In May 2000, it was noted that he had a 
dermatofibroma of the right leg and epidermal inclusion cyst 
on his mid upper back.

In various written statements, the Veteran has asserted that 
he first developed a skin problem in service and that he has 
continued to have skin problems since service.  Given the in-
service findings of skin rash, post-service findings of 
various skin disabilities, the Veteran's assertions as to a 
relationship between the two, and the absence of any current 
medical opinion on the question of nexus, the Board finds 
that further examination and medical opinion is needed to 
resolve the claim for service connection for skin disability.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
dermatology examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.
 
Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA treatment records from the VA Heartland 
Network, which includes the Kansas City VA Medical Center 
(VAMC), dated through July 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for any skin and 
gastrointestinal disabilities since July 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
specifically request that the Veteran provide a signed, 
current authorization to enable it to obtain all outstanding 
treatment records from Balboa Hospital (as identified in the 
March 2010 Informal Hearing Presentation).  

Thereafter, he appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  

As a final matter, the Board notes that, regarding the claim 
for service connection for PTSD, in February 2008, the Board 
remanded the claim to the RO via the AMC for issuance of a 
SOC.  See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  The AMC issued a SOC in August 
2009, however, the Veteran did not file a timely substantive 
appeal.  In the March 2010 Informal Hearing Presentation, the 
Veteran's representative pointed out that the August 2009 SOC 
was mailed the Veteran's prior address (on South Elmwood 
Street) instead of to his current address (on Cedar Avenue) 
and that the Veteran contends that he never received a copy 
of the SOC.  Consequently, this matter must once again be 
remanded for the issuance of an SOC to the Veteran's current 
address.  The Board again emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status; a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 and 20.202 
(2009).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the Veteran and 
his representative a SOC addressing the 
claim for service connection for PTSD.  
The RO should ensure that the SOC is sent 
to the Veteran's current address of 
record.  Along with the SOC, the RO must 
furnish to the Veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to this issue.

2.  The RO should obtain from the VA 
Heartland Network, to include the Kansas 
City VAMC, all records of evaluation 
and/or treatment for the Veteran's skin 
and gastrointestinal disabilities since 
July 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal.  The RO should 
specifically request that the Veteran 
provide a signed, current authorization to 
enable it to obtain all outstanding 
treatment records from Balboa Hospital (as 
identified in the March 2010 Informal 
Hearing Presentation).  

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to particularly 
include outstanding private treatment 
records from Balboa Hospital-by  following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA dermatology examination, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current skin disability(ies).  Then, with 
respect to each diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater  
probability) that the disability is the 
result of disease or injury incurred in or 
aggravated by the Veteran's military 
service, to include exposure to ionizing 
radiation therein.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for skin disability and the 
petition to reopen the claim for service 
connection for a gastrointestinal 
disability in light of all pertinent 
evidence and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered, as well and clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  The RO is reminded that this appeal has 
been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


